IN THE SUPREME COURT OF THE STATE OF DELAWARE


SHANNON MATHIS,                        §
                                       §     No. 89, 2015
      Defendant Below,                 §
      Appellant,                       §
                                       §     Court Below – Superior Court
      v.                               §     of the State of Delaware, in
                                       §     and for New Castle County
STATE OF DELAWARE,                     §
                                       §     Cr. ID. No. 1307020179
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: October 21, 2015
                         Decided: October 23, 2015

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 23rd day of October, 2015, it appears to the Court that:

      (1)    In the early morning hours of July 25, 2013, officers assigned to

Operation Safe Streets were driving in an unmarked police vehicle to a residence in

the 2800 block of North Washington Street in Wilmington, Delaware to perform a

curfew check on a probationer. They observed Shannon Mathis drinking a beer

from a can as he walked along the sidewalk with another man. The officers passed

by the two men and then made a U-turn to park in front of the residence where they

were planning to perform the curfew check. When the unmarked police vehicle

completed the U-turn, Mathis began fleeing. The officers pursued in their vehicle,
pulling up next to Mathis as Mathis was running away. One of the officers

announced the officers as police and ordered Mathis to stop and get on the ground.

Mathis continued fleeing. Before the police apprehended him on foot, they saw

Mathis trying to dispose of a gun. When the police brought Mathis to the ground

after attempting to run past the officers, a gun fell from his person.

      (2)    The State indicted Mathis for possession of a firearm by a person

prohibited, carrying a concealed deadly weapon, possession of a firearm with an

obliterated serial number, and resisting arrest. Prior to trial Mathis sought to

suppress the gun evidence as the product of an illegal seizure. The Superior Court

denied his motion, and a jury convicted Mathis on all charges. On appeal, Mathis

claims the Superior Court erred by denying his motion to suppress the gun

evidence. After reviewing the record, we agree with the Superior Court that the

officers had a reasonable, articulable suspicion that Mathis was engaged in

criminal activity.    The officers were therefore warranted in conducting an

investigatory stop of Mathis. We affirm the judgment of the Superior Court.

      (3)    Wilmington Police Sergeant Thomas Looney and Special Probation

Officers Daniel Collins and Kate Sweeney were driving in an unmarked Ford

Expedition police vehicle in the 2800 block of North Washington Street in

Wilmington in the early morning hours of July 25, 2013. They were on their way

to a residence on that block where a probationer lived to conduct a curfew check.



                                           2
As they were approaching the residence on the opposite side of the street, they

passed Shannon Mathis and another man walking on the sidewalk. They saw

Mathis drinking a beer from an open can.1

       (4)    Sergeant Looney was driving and made a U-turn to park in front of

the residence. After completing the U-turn, the officers noticed that Mathis had

begun running in the opposite direction. The officers pursued Mathis and pulled

alongside him in the Expedition. Officer Collins shouted out to Mathis, identifying

the officers as police and asking him what was wrong. Despite hesitating and

seeming to think about stopping, Mathis took off fleeing once again. Mathis

ignored instructions from Officer Collins to stop and get on the ground.2

       (5)    The officers continued to pursue Mathis in the Expedition. Mathis

turned and ran into a driveway. The officers stopped in front of the driveway and

got out of the Expedition. They saw Mathis reach for a gun in his waistband and

attempt unsuccessfully to dispose of it over a fence. Mathis then turned and sought

to run out of the driveway and past the officers. Officer Collins tackled him. As

Mathis was going to the ground, a gun fell from his person.3

       (6)    The police arrested Mathis and charged him with possession of a

firearm by a person prohibited, carrying a concealed deadly weapon, possession of


1
  App. to Opening Br. at 26-27.
2
  Id. at 26-27, 37.
3
  Id. at 29.

                                         3
a firearm with an obliterated serial number, and resisting arrest. Before trial,

Mathis moved to suppress the gun as the fruit of an illegal seizure. The Superior

Court denied Mathis’s motion. A Superior Court jury convicted Mathis on all

charges. The trial judge sentenced Mathis to five years of incarceration followed

by descending levels of supervision.

       (7)    This Court reviews a trial court’s denial of a motion to suppress for

abuse of discretion. We review the trial court’s legal conclusions de novo. The

trial court’s findings of fact are reviewed to determine if the trial court abused its

discretion in finding that there was sufficient evidence to support those findings

and whether those findings were clearly erroneous.4

       (8)    Article I, Section 6 of the Delaware Constitution provides:

       The people shall be secure in their persons, houses, papers and
       possessions, from unreasonable searches and seizures; and no warrant
       to search any place, or to seize any person or thing, shall issue without
       describing them as particularly as may be, unless there be probable
       cause supported by oath or affirmation.

Delaware’s constitution provides greater privacy protections against unreasonable

searches and seizures than the United States Constitution.5 In Terry v. Ohio,6 the

United States Supreme Court held that a police officer may detain a person for

investigatory purposes for a limited scope and duration, but only if such detention


4
  Brown v. State, 2014 WL 5099648, at *1 (Del. Oct. 9, 2014).
5
Jones v. State, 745 A.2d 856, 865-66 (Del. 1999).
6
  392 U.S. 1 (1968).

                                              4
is supported by reasonable and articulable suspicion of criminal activity.               In

Quarles v. State this Court elaborated on the Terry “reasonable and articulable”

standard: “a police seizure can be justified only when, based upon specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant the belief that a crime is being or has been committed.”7

       (9)     In this case, it is undisputed that Mathis was seized when Officer

Collins shouted to Mathis from the Expedition, as Sergeant Looney drove the

vehicle alongside the fleeing Mathis, that Mathis must stop and get on the ground.8

The question is whether at that point in time there were specific, articulable facts,

together with rational inferences, that reasonably warranted a belief on the officers’

part that Mathis was committing or had committed a crime.

       (10) The State claims that the officers had more than reasonable articulable

suspicion that Mathis was committing a crime because they witnessed him

violating a Wilmington City ordinance by drinking an alcoholic beverage from an

open container on a public street. 9            Mathis claims that the officers lacked

reasonable suspicion to support the investigatory stop because, according to the

testimony of Sergeant Looney and Officer Collins, the officers pursued Mathis and

ordered him to stop, not because he had been drinking a beer, but because he had


7
  Quarles v. State, 696 A.2d 1334, 1337 (Del. 1997) (citing Terry, 392 U.S. at 17-18).
8
  Appellee’s Answering Br. at 5.
9
  Wilm. C. § 36-66.

                                                5
started running away. Mathis cites Wong Sun v. United States10 for the proposition

that flight from police officers cannot form the basis for reasonable suspicion

justifying seizure if the person fleeing does not know that the persons from whom

he is fleeing are police officers.

       (11) There is some uncertainty in this case as to whether, when Mathis

began fleeing, he knew he was fleeing from police. The officers had not made an

overt show of force or sought to identify themselves before they pursued Mathis.

Officer Collins testified that he was not positive that Mathis noticed the officers

before Mathis started running.11 Sergeant Looney testified, however, that he and

his vehicle are well-known throughout the City of Wilmington, and Mathis was

familiar with him and his vehicle from a prior incident when Sergeant Looney was

checking on a probationer and Mathis was present. 12 Moreover, Mathis told

personnel at the hospital, where he was taken after the incident, that he started

running when he saw the police.13

       (12) On appeal, this Court defers to the factual findings of the Superior

Court unless the Superior Court abused its discretion in determining there was

sufficient evidence to support those findings and those findings were not clearly




10
   371 U.S. 471 (1963).
11
   App. to Opening Br. at 37.
12
   Id. at 31.
13
   Id. at 47.

                                        6
erroneous.14 The Superior Court found convincing, as evidence that Mathis knew

the occupants of the Expedition were police when he began fleeing, the fact that

Mathis told hospital personnel that he had begun running when he saw the police.15

The Superior Court’s reason for crediting this evidence is convincing: the person

who made the hospital records memorializing Mathis’s post-incident account was

independent and had no interest in distorting the facts. The Superior Court’s

factual finding that Mathis was aware of the police presence when he began fleeing

is supported by sufficient evidence and is not clearly erroneous.

         (13) If Mathis knew that the occupants of the Expedition were police at the

time he started fleeing, Wong Sun does not require suppression of the gun

evidence. At the time the officers seized Mathis, the officers had both the fact that

they had observed Mathis violating a city ordinance and the fact that Mathis fled

from the police as specific, articulable facts supporting a reasonable belief that

Mathis was or had been engaged in criminal activity. Mathis had been caught in

the act of committing a crime. The fact that the police might have let Mathis go

with a warning for violating the open container ordinance had Mathis not fled does

not change the fact that, once Mathis responded to being caught violating a city

ordinance by fleeing, the officers had reasonable grounds for suspicion warranting


14
     Brown, 2014 WL 5099648, at *1.
15
     App. to Opening Br. at 47.



                                          7
an investigatory stop. The Superior Court did not abuse its discretion when it

denied the motion to suppress.16

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                         BY THE COURT:

                                                         /s/ Collins J. Seitz, Jr.
                                                                Justice




16
Jones v. State, 745 A.2d 856, 865-66 (Del. 1999).

                                                  8